                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                      :
 JEFFREY JEANNOT,                                     :      CIVIL ACTION
                                                      :
                              Plaintiff,              :
                                                      :
                        v.                            :      No. 18-1977
                                                      :
 PHILADELPHIA HOUSING AUTHORITY,                      :
 BRANVILLE G. BARD, JR., Chief of Police (in          :
 his individual and official capacities), and         :
 WILIAM BRITT, Inspector (in his individual and       :
 official capacities),                                :
                                                      :
                              Defendants.             :
                                                      :

                                             ORDER

               AND NOW, this       19th    day of December, 2018, upon consideration of

Defendants Philadelphia Housing Authority (the “Housing Authority”), Branville G. Bard, Jr.

(“Bard”), and Wiliam Britt’s (“Britt”) Motion to Dismiss Plaintiff’s Second Amended Complaint

and Plaintiff Jeffrey Jeannot’s (“Jeannot”) Response to Defendants’ Motion to Dismiss, it is

hereby ORDERED that Defendants’ Motion to Dismiss Plaintiff’s Second Amended Complaint

(Doc. No. 21) is GRANTED IN PART and DENIED IN PART. It is FURTHER ORDERED

that:

               1.     Jeannot’s claims of actual disability discrimination in Counts I and II;

                      retaliation in Count III; aiding and abetting against Bard and Britt in Count

                      IV; violation of equal protection rights under the Fourteenth Amendment

                      in Count V; violation of procedural due process rights under the

                      Fourteenth Amendment against individual defendants, Bard and Britt, in
     Count VI; and violation of the Family and Medical Leave Act of 1993, 29

     U.S.C. § 2601 et seq., are DISMISSED WITH PREJUDICE.

2.   Defendants’ Motion is denied to the extent it seeks to dismiss Jeannot’s

     claim of a violation of his procedural due process rights under the

     Fourteenth Amendment against the Housing Authority in Count VI.



                                   BY THE COURT:



                                   /s/ Robert F. Kelly
                                   ROBERT F. KELLY
                                   SENIOR JUDGE




                               2
